 AMOCO OIL CO.Amoco Oil CompanyandOil,Chemical and AtomicWorkers International Union,AFL-CIO, Local7-1. Case 13-CA-2445516 January-1986DECISION AND ORDER-BY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 31 May 1985 Administrative Law JudgeHoward I. Grossman issued the attacheddecision.The Respondent filed exceptions and a supportingbrief, and the' General -Counsel filed a reply brief.The National Labor Relations Board has delegat-ed its authority in this proceeding, to a 'three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge'srulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Amoco OilCompany,Whiting, Indiana, its officers, agents,successors, and assigns, shall take the action setforth in the Order.Thomas Nixon, Esq.,for the, General Counsel.Robert O'Connell, Esq.,of Chicago, Illinois, for the Re-spondent.DECISIONSTATEMENT OF THE CASEHOWARD I. GROSSMAN, Administrative Law Judge.The charge was filed 22 August 198411 by Oil, Chemicaland Atomic Workers International' Union, AFL-CIO,Local 7-1, Inc. (the Union or Charging Party). Com-plaint issued on 18 October, alleging that Amoco OilCompany (the Respondent or the Company), about 29June, denied -the requests of employees Thomas D.Adam and John Spotten for union representation duringinterviewswhich they ' had reasonable cause to believewould result in discipline, and- conducted, such interviewsdespite such denial, in violation of Section 8(a)(1) of theNational Labor Relations, Act.A hearing was held before me on these matters in Chi-cago, Illinois, on 14 March 1985. On the,entire record,including briefs filed by the General Counsel and Re-spondent, and on my observation of the demeanor of thewitnesses, I make the following1All dates are 10984 unless otherwisespecified.278 NLRB No. 3FINDINGS OF FACTI1. JURISDICTIONRespondent is a corporation with an, office and placeof business in Whiting, Indiana, where it is engaged inthe manufacture and distribution of petroleum products.During the calendar year precedingissuanceof the com-plaint,a representative period, Respondent sold andshipped from its Whiting, Indiana facility goods and ma-terials' valuedin excessof $50,000,directly to points lo-cated outside the State ofIndiana.The pleadings estab-lish, and .1 find, that Respondentis anemployer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe pleadings establish, and-I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Deferral Issue1.Factual summaryRespondent contends that this dispute should be de-ferred to the grievance-arbitration provisions of a collec-tive-bargaining agreement.At all material times, . theUnion and the Company have maintained such an agree-ment covering certain of Respondent's employees at itsWhiting, Indiana refinery (G.C. Exb. 5). Article II of theagreement, contains a grievance procedure leading, insome cases, to binding arbitration. Section 2.01 gives anemployee who has "a grievance case" the right to con-tact his supervisor, who will, if requested,`call a unionrepresentative for a conference with management.2 Sec-tions 2.02 through 2.08 of article II describe the proce-dures for settlement of the grievance ° at various levels ofmanagement.Sections 2.09 through 2.14 describe the ar-bitration procedures. Section 2.15 in relevant part limitsthe applicability of the arbitration sections to questionsdirectly involving applications, interpretations, or allegedviolations of the agreement.3 Section 2:21 of article Il inpertinent part provides that any question concerning anyliabilityor obligation of the Company, requiring con-struction or interpretation of the National Labor Rela-tionsAct, "shall not be eligible for processing throughE"Art. II, sec. 2.01, reads as follows:Section 2.01.Questions upon which employees covered by thisAgreement desire consideration may be first presented by the em-ployees to their immediate supervisor An employee having a griev-ancecase may contact his supervisor, who' will, if requested, call aUnion representative fora conference with the Management.s Sec. 2.15 in relevant part reads-Section 2.15. As a specificlimitationon the foregoing Sections 2.09'through 2.14, the following shall be effective:A. Questions which may be referred to arbitration shall be limitedto:IQuestions, directly involving or arising from applications, inter-pretations or allegedviolationsof the, terms of this Agreement.2.Questions directly involving or arising from -applications, inter-pretations or alleged violations of -the terms of arbitration awardsand written agreements not incorporated -in this agreement. 2DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe grievance procedure." However, the section contin-ues, its provisions _ do not prejudice the rights of parties"which arise solely under and by virtue of and are basedentirely on the, terms of this Agreement."4 The words"grievance", or "grievancecase" are not defined in theagreement, and no section specifically gives an employeethe right to file a grievance upon ' being directed toattend a meeting at which he has a reasonable expecta-tion of discipline (G.C. Exh. 5).On 27 October 1982 Respondent'issued to its supervi-sors a documententitled "Policy on Rights to Represen-tation."The introductory paragraph of this documentrefers to employee rights "based on case law referred toasWeingartenrights." This clearly refers toNLRB v. J.Weingarten,420 U.S. 251 (1975).On 21 April 1983, Respondent issued a memo to super-visors dealing in part with the procedure to be followedwhena grieving employeerequests a union representative(G.C. Exh. 3). The representative is to be told throughSec. 2.21 reads.Section 2.21Questionsconcerningany liability or obligation of theCompany, whichrequire the constructionor interpretation of anystatute or law, for example,but not by way oflimitation,Fair LaborStandardsAct,Workmen's Compensation laws; NationalLabor Re-lationsAct asamended,and Social Security laws, shallnot be eligi-ble forprocessing through the grievance procedure.The provisionsof this Section will in noway prejudice or affect the rights of theparties, as set forth in Sections2 09 through 2 15 of this Agreement,whicharise solely under andby virtue of and arebased entirely onthe termsof this Agreement.Thememo reads asfollows:PolicyonRights to RepresentationRecent rulingsby theNationalLaborRelations' Board have extendedand revised employees'rights to representation.Theserights arebased on case law referred to asWeingarten rights.The revisions arenoted by asterisk.1.Pursuant to Section2.01 of our Contract, any employee whowishes to present a grievancemay contacthis supervisor who will, ifrequested,call a Unionrepresentative.*2.Employees are free torequest a Union representative or an-other employee(if available)at any timewhen theyare called tomeet with a supervisorif the employee believes thatdisciplinaryaction'may arise as a result of this meeting.*3.Supervisors investigating circumstances of misconduct mayinterview employees without noticeto the Union, but if the employ-ee being interviewed requests the presenceof a Unionrepresentativeor another employee,supervisors will either:immediately arrange for the representative and discontinue thediscussion until the, representative has arrived,reschedule the discussion when a representative is available,or terminate the discussion and, proceedin their investigation byother means.4Representatives will notbe allowed'to interfere with investiga-tory interviews. At 'grievancemeetings,withemployees in attend-ance, representatives may assist in the presentationof the grievance.5Representatives may be requestedby employees but need not becalled by supervisorsin those instances where supervisorsare merelyinformingan employee ofa predetermineddisciplinaryaction with-out further discussion*6. Theserights extend to non-representedemployees.*7.Employees who are subject to investigatoryinterviews are en-titled to beinformedof the subjectmatter of the investigation beforethey consultwith their representativeIt is important to note thatit iswhen the employee requestsa representa-tive or the subject of the interview that the Companyassumes an obliga-tionunderWeingarten.We are not obligatedto raise thesematters withthe employee. Further, itisonly inconnectionwith an investigatoryinterviewwhich may lead to discipline, not ameeting inwhich disciplineis administered that these rightsprevail (G C. Exh. 4).his supervisor that an employee has a -grievance to dis-cuss.After detailed discussion of these procedures, thememo asks:"How do theseguidelinesaffectwhat Ishould do indiscipline caseswhen the employee requestsa Representative? [Emphasis added.]" Id. The answers tothis question, in general, are the same as those set forthin the prior memo dated 27 October 1982 (G.C. Exh. 4).A charge in `Case 13-CA-24511 was filed on 19 Sep-tember by - the Union alleging that a - supervisor hadcalled an employee into his office and had interrogatedhim abouthis unionactivities. By letter dated 23 Octoberthe Regional Director for Region 13 informed the partiesthat he was declining to issue complaint because thecharge should be deferred to arbitration. The RegionalDirector noted that "[t]he underlying dispute of thecharge isbeing actively pursued by both parties to thebargaining agreementand the dispute is being scheduledfor arbitration" (R. Exhs. 5(a) and (b)).On 9 November in Case 13-CA-24621, the Union fileda charge-alleging that the Company had unilaterally in-stitutedmixed crews, in violation of Section 8(a)(5). Byletter dated 7 December the Regional Director advisedthe parties that he was deferring the charge to arbitrationfor the following reasons: "The underlying dispute of thecharge is the subject of a grievance now being processedtoward arbitration pursuant to the terms of the collectivebargainingagreement between the parties herein. Also, itappears that arbitration of the dispute is- likely to resolvethe unfair labor practice allegations herein" (R. Exhs.3(a), (b), and (c)).As indicated, the charge in the instant case was filedon 22 August. It alleged the, interviews of Adam andSpotten described above. The charge also alleged thatRespondent had utilized information obtained in theinterviews to suspend one employee (John G. Ruggeri)and to discharge another (Gregory Pittman). As appearshereinafter, Ruggeri and Pittman were chief operators in-volved in thesame incidentaboutwhich Adam andSpotten were interviewed. As set forth above, however,the complaintalleges asunlawful only the disciplinaryinterviews of Adam and Spotten.In response to an inquiry from company counsel, theRegional Director, by letter dated 6 November, statedthat he was not deferring this dispute to arbitration be-cause"the Complaint in this case involves aWeingartenissuewhich under the Employer's contract with theUnion is specifically proscribed from eligibility for proc-essing under the grievance arbitration procedure by Sec-tion 2.21 of the contract" (R. Exh. 4(b)).The Union filed grievances over the discipline admin-istered to Ruggeri and Pittman (R. Exhs. 6 and 7), butnone was filed on behalf of Adam or Spotten. There isno evidence that Ruggeri or Pittman requested unionrepresentatives prior to any meetings they may have hadwith the Company. As appears hereinafter, Adam andSpotten; did make such requests.2.Legal analysis and conclusionsInUnited Technologies Corp.,268 NLRB 557 (1984),the Board restated and reaffirmed the criteria favoringdeferral set forth inCollyer InsulatedWire,192 NLRB AMOCO OIL CO..837 (1971). Such criteria included cases where "the par-ties'contract provided for arbitration in a very broadrange of disputes ....[and] the arbitration clause clearly,encompassed the, disputeat issue" 268 NLRB at 558. The,arbitration clause in that - case contained such a broadclause. 268 NLRB at 5^7, fns. 3 and 4.In contrast, the contract in thiscase limitsthe applica-bilityof arbitration to alleged violations of the ,agree-,Section 2.01 gives an employee with "a grievancecase" the right to a representative "for a conference withthe- Management." "Grievance cases" are not defined inthe agreement. An employee told to attend an investiga-tory meeting with a supervisor during which-he has areasonable expectationthatdisciplinewill be imposeddoes not have "a grievance," since no discipline has yetbeen imposed. Nor does he have a grievance upon sub-mitting arequest fora union representative] since hedoes not yet know whether that request will be honored.The first time that the employee arguably hasa griev-ance is when the investigatory interview begins withoutthe union representative. Under Board law, it is at thispoint that the employee'sWeingartenrights are violated.Roadway Express,246 NLRB 1127, 1128`(1979.However, Section 2.01 of the contract clearly contem-plates that the union representative will "be present" atthe conference-not that a grievance will be created be-cause of "his "absence." Section -2.01 thus refers to agrievance other than the absence of a unionrepresenta-tive,which grievance arose prior to the conference atwhich the representative's attendance was intended. Ac-cordingly, the failure of management to request a repre-sentative for an employee who has no grievance at thetime he requested the representative is not the type ofsituation towhich, the parties intended, Section 2.01would apply. Respondent's separatetreatmentin its su-pervisory instructions of grievance conferences and in-vestigatory- interviews,{ and its explicit references to"Weingartenrights," and Board andcase law,show thatitunderstood such rights to be created by such law andnot by the contract.Assuming arguendo that Respondent's commencementof an investigatory interview without a requested repre-sentativedid constitute a violation of the agreementwithin the meaning of section 2.15, the violation is stillnot eligible for processing within the grievance proce-dure of theagreement,because the employee's' rights didnot arise from and were not based "solely" on the termsof the agreement. They are also based on the NationalLabor Relations Act and its interpretation by the Su-preme Court in theWeingartencase, and are thus, ex-cluded from arbitration by section 2.21 of the contract.-In sum, it cannot be argued with any validity that thecontract in thiscase"provided for arbitration in a verybroad range of disputes ... [and] the arbitration clauseclearly encompassed the dispute at issue"(United Tech-nologies,supra).Respondent argues that the Regional Director was in-consistent in deferring the disputes in Cases 13-CA-24511 and 13-CA-24621 to arbitration, and declining todo so in the instantcase,where the same contract wasinvolved. However, in the former cases the parties ,wereactively seeking resolution of ' the disputes within the3grievance; arbitration framework of the contract, whereasin the instant case no grievance has ever been filed. Asthe Board stated inUnited Technologies,"the pre-arbitraldeferral policy articulated herein does not constitute awaiver of employees' statutory rights nor does it `forceindividual employees to litigate statutory rights in a con-tractual forum.' Nothing in this decision diminishes theright of employees to seek statutory relief forallegedunfair labor, practices.We simply hold that where con-tractual grievance-arbitration procedures have been in-voked voluntarilywe shall stay the exercise of theBoard's processes in order to permit the parties to givefulleffect to those procedures."UnitedTechnologies,supra, 268 NLRB at 560 fn. 17.6 No such procedureshave been invoked voluntarily in this case, at least notby the employees or the-Union.I, therefore, conclude that this dispute is not properlyreferrable to the grievance-arbitration procedures setforth in the collective-bargaining agreement, and shallconsider the case on its merits.B. Factual BackgroundThe Company,maintainsand- operates- a refinery atWhiting, Indiana. During- the 3, p.m. to 11 p.m. shift on27 June and the shift beginning at 11 p.m. that day andending" at 7 a.m. on 28 June, Respondent's boiler- 32, inpower house 3,, overheated due to lack of water,, and sus-tained damage costing in excess of $1 million.' On themorning of29, June; Adam, Spotten, and two other em-ployees were individually interviewed by Company su-pervisors about the damage to the boiler.8 No union rep-resentativewas present . during the Adam or Spotteninterviews.C. The Damage to the BoilerThe Companyhad been engagedin work on boiler 32.On the afternoon of 27 June, Utilities Operations Super-intendentDouglas -Dayman9 ordered Shift SupervisorW. Ransom to start up the boiler. The work was startedon the 3 p.m. to 11 p.m. shift by Chief Operator GregoryPittman and other personnel.10 Employees on this shiftwere relieved about 10:30 p.m. by other employees, in-cluding Adam, a turbine' room operator, and Spotten, aboilerhouse operator.Their supervisorwas RobertMitchell" and the chief operator was John G. Ruggeri.6Accord-ElectricalWorkers IBEW Local 1316 (Superior Contractors),271 NLRB 338 (1984).TStipulation of the parties; memorandum dated 17 July of DouglasDayman,then,Respondent's,supenntendent of utility operations (R. Exh.7)Stipulation of theparties.The parties engaged in an extended collo-quy on the proper wording of the stipulation,and I finallystated it as anagreement that Respondent engaged in "diciplinary"interviews of theemployees.Although the recordshows that Respondent's'counsel'con-sented to this characterization,of the interviews, his position otherwise isthat theywere not disciplinary.Accordingly,I shall deem the assent tohave beenan' advertenterror:'9The pleadings establish, and I find, that Daymanwas a 'supervisorwithin the meaningof Sec' 2(11) of the Act, andan agent within themeaning ofSec. 2(13).10Dayman's memorandum dated 17July, supra, fn. 7.11Thepleadings establish,and I find,thatMitchell was a supervisorwithin the meaningof Sec. 2(11) of the Act, and anagent within the'meaningof Sec. 2(13). 4DECISIONSOF NATIONALLABOR RELATIONS BOARDAbout 12:30 a.m. on 28 June, the flames in two burn-ers on boiler 32 went out. Adam testified that, togetherwith Ruggeri, and Spotten, he went to the boiler room to"help relight the fires:" Spotten testified substantially tothe same effect.'2-Later in the shift about 4:30 a.m. on 28 June, accord-ing to Adam, he was sitting in the "quiet room" withRuggeri and Spotten, when Supervisor Mitchell enteredthe room and said .that steamwas comingout the boiler.Mitchell looked "a little frantic." According to Spotten,Mitchell referred "to smoke" coming from the boiler.Spotten testified that he went to the boiler With Mitchell,"cut the fires," and showed Mitchell "what was wrong."Ruggeri and Adam accompanied them,according to thelatter.The employees went home. at the end of the shiftand returned to work the same day for the 11 p.m. to 7a.m. shift.warrants an inference that, if it had done so, Mitchell's"testimony would not have been favorable to the Re-spondent."Pur 0 Sit Inc.,211 NLRB 333, 337 (1974).13In addition, Adam and Spotten were both employees ofRespondent at the time they testified. The Board consid-ers the testimonies of such employees to be "particularlyreliable,inasmuch as the witness is testifying adversely tohis or her pecuniary interest, a' risk not lightly undertak-en."Gold Standard Enterprises,234NLRB 618, 619(1978), rev. on other grounds 607, F.2d 1208 (7th Cir.1979). For thesereasons, and becauseAdam'' and Spot-ten appeared to be truthful witnesses, I credit their testi-monies that Spotten also asked for a union representa-tive.Adam testified that,as far as he wase concerned, he hadnothing to do with the boiler, and was not responsiblefor the damage. However, Adam further testified he wasnot certain that the Company would not discipline himD. The 11 p.m to 7 a.m. Shift Beginning on 28 Juneand the Request for Union RepresentationAdam testified that he was "running water samples" inthe boiler "quiet room" about 11:45 p.m. on 28 Junewhen he was approached by Supervisor Mitchell. Thelatter handed Adam a note stating that Spotten, Adam,and two other employees had mandatory overtime at theend of the shift concerning an investigation of the boiler32.Adam asked Mitchell whether he had to stay, andMitchell replied affirmatively. Adam then told Mitchellthat he "would like a rep," and Mitchell replied that hewould "get a hold of the Captain of the Guards," a titlewhich, the record shows, designated Chuck Falda, a su-pervisor.Adam's' testimony was uncontradicted, and Re-spondent stipulated that he made a request for a unionrepresentative during the 11 p.m. to 7 a.m. shift. I sofind.A few minutes later about midnight, according toAdam, he had a conversation with Spotten. Adam toldSpotten that Mitchell had handed him a note about theboiler 32, and that he, Adam,had requested a union rep-resentative.Adam advised Spotten that Mitchell wouldprobably be back to show Spotten the note. Spotten cor-roborated this conversation.About 12:15 a.m. on 29 June, according to Adam,Mitchell entered the "quiet room" and handed the noteto Spotten. Adam was uncertain whether Chief OperatorBob Briggs was present. Spotten read the note, handed itback to Mitchell, and said that he "would like a rep."Mitchell replied that Adam had already requested one,and that "it was being taken care of." Spotten corrobo-rated this testimony, stating Mitchell started the conver-sation by saying that "we burned the boiler up, the 32boiler." "That is when I asked' for a union representa-tive," Spotten testified. In reply,Mitchell said that hewould see what he could do.Although Respondent refused to stipulate that Spotten,likeAdam, asked for a union representative, it did notpresent SupervisorMitchell as a witness and otherwisesubmitted no evidence to rebut the testimonies of Adamand Spotten. The Company's failure to produce Mitchell12Dayman's memorandum dated 17 July asserts that Ruggeri "calledAdam and Spotten to assist him in relighting the burners" (fn. 7, supra).because of the damage.E. The Events on the Morningof 29 JuneAbout 6:20 a.m., Adam went to the lunchroom areawhere Spotten, Foreman Douglas Ogle,15 and other em-ployees were present. On cross-examination, Adam testi-fiedthat he had a conversation with Supervisor Mitchellin the turbine room about 7:30 a.m. Mitchell told Adamthat he,Mitchell, "hadn't got a holdof anybody at thatpoint,"and that Foreman Ogle was in charge of gettinga union representative.The differences between this testi-mony and Adam's pretrial statement, citedby Respond-ent, are microscopic at most.Mitchell was not called as a'witness, andI credit Adam's testimony about this con-'versation.Spotten testified to a conversation with Foreman Oglea few minutes later,about 8 a.m. Ogle told him that hehad left word with a secretary to get a union representa-tive' 16The testimonies of. Spotten and Adam establishthat no outside telephone calls could be made from thepowerhouse or the lunchroom.F. The Company's Investigation and theEmployeeInterviews1.Summaryof the evidenceThe parties stipulated that the Company interviewedfour employees the morning of 29 June, first EugeneKish and Clyde Carnett, and then Adam and Spotten, inthat order. The interviews began at 8:10 a.m. and termi-11At the hearing,the General Counsel requested compliance with cer-tain subpoenas ad testificandum.Although the subpoenas are not in evi-dence,a statement by Respondent's counsel identifies Mitchell as one ofthe individuals served with a subpoena.14 Respondent questions Adam's credibility because, in a note to UnionAgent William Wyse attachedtoAdam's version of the events, AdamtoldWyse: "Any wayI can help,letme know" (G.C Exh 2). I readinto this remark only Adam's intentions to be cooperative in defendinghis and the Union's position,not an intention to submit false statements.'5 The pleadings establish that Ogle was a supervisor within the mean-ing of Sec. 2(11) of the Act, andan agent within the meaning of Sec,2(13).16Respondent in'its posthearing brief states that the supervisor towhom Spotten was speaking on this occasion was Mitchell.My readingof the transcript convinces me that it was Ogle. AMOCO OIL CO.5nated not later than 9 a.m. Kish was the chief operator inthe control room on 28 June and Carnett was an opera-tor.17Adam testified that, about 8:30 a.m.,he went to Day-man's office where he found Dayman,Supervisor Mitch-ell,Operating Engineer Norb Klekowski,and ForemanAl Williamson.18Adam described the beginning of the meeting as fol-lows: "I entered and Dayman told me to have a seat andI did.Then Dayman started asking me questions." Thesuperintendent asked Adam what time he had relievedthe former employee, whether the latter told Adam thatboiler 32 was coming up, whether there was any prob-lem with it,and whether the former employee had men-tioned any.Dayman also asked whether Adam had anycontact with boiler 32.Adam replied that the"fires" hadbeen lost at 12:30 a.m., and that he had gone back to theboiler room with two other employees to relight, theboiler.At that point, Dayman asked whether Adam hadnoticed any problems with the boiler, and the color ofthe tubes.The superintendent further inquired whetherRuggeri was Adam's chief operator,and whether he hadgiven Adam any special instructions "on bringing theboiler up."Supervisor Klekowski had paper and a pencil and wastaking notes during the interview,according to Adam.As previously indicated,no union representative waspresent and,according to Adam,there was no mention,of a representative during the interview.Spotten testified that he went into Dayman's officeabout 8:35 a.m.Dayman, Mitchell,Klekowski, and Wil-liamson were present. There was no union representa-tive.Dayman asked Spotten where he had been relieved,whether he checked to determine whether there waswater in the boiler, and whether he went up on theboiler [to] check[and] get the true reading." Daymanalso asked whether Spotten went with'Ruggeri to "walkthe boiler down,"and whether he and Ruggeri put waterin the boiler.Dayman did not testify about the substance of theinterviews on direct examination.Instead,he assertedthat his purpose in conducting them was only to find outwhat Adam and Spotten"saw and observed on theshift,"and that he had no other purpose. On further ex-amination,Dayman was asked whether he had toldAdam and Spotten,prior to the interviews,that he didnot consider the employees to be at fault.Dayman'sanswer was not responsive-he contended that he toldboth employees at the beginning of the meetings that thelatterwere not disciplinary in nature.Dayman thenagreed that he had not spoken to the employees prior tothemeetings.During the General Counsel's rebuttal,Spotten denied that Dayman said anything about theinterviews not being disciplinary in nature.Dayman contended that he had determined on themorning of 28 June,the day before the interviews, that17Appendix'to Exh 9.The appendix purports to list manpower staff-mg for 27 and 28 June, but the second column is headed 29 June. I con-clude that the latter is an inadvertent error18 The pleadings establish that Klekowski and Williamson were super-visors within the meaning of Sec. 2(11) of the Act and agents within themeaning of Sec. 2(13).Chief Operators Pittman and Ruggeri wereresponsiblefor the damage. However,he had spoken only-with Pitt-man, not with Ruggeri,prior to his interviews withAdam and Spotten on 29 June.He did not inform Pitt-man and Ruggeri that he considered them responsible.His object-in talking to` Adam and Spotten was to deter-mine"any operating information,processes,technical in-formation that they observed."Dayman acknowledgedthat he later spoke to still other employees.According to Dayman,he had been awakened at 5a.m. by Mitchell the morning of the 28 June and arrivedat the refinery at 6:30 a.m. -He first went,to the centralcontrol-room and determined`that the rest -of the utilityservice to the refinery had' not been affected -by thedamage to boiler 32. He then examined the -boiler andobserved the damage.Dayman next talked with mainte-nance personnel,caused further examination of the boilerto be made by means of "a one-way passage into theboiler fire box area,"and consulted"historical data rela-tive to the instrumentation on the boiler,strip charts, recorder charts. . . [and] a copy of this very start-up pro-cedure"thatRespondent'scounsel had placed beforehim (R.Exh. 9). "The start-up-check list was not proper-ly completed on the 3-il shift for the previous evening,"Dayman testified. "It was fraudulently completed in parton the 11-7 shift."Accordingly,Dayman asserted theCompany had determined , "that morning, Thursdaymorning," that Chief Operators Gregory Pittman andJohn Ruggeri were responsible, "in that sequence."Respondent'sExhibit 9 is a 29-page document, withappendices, entitled "Modernized Boiler Start-up Proce-dure."It is divided into seven sections,each with variousoperating instructions.Each instruction has a space forthe date,hour, and name of the operator.The first date,22 June,appears in the first section ("Flushifl%tries Su-perheater Section"),and is initialed by "R.B."Entries for25 June are initialed by "J.O."and "C.Z."19 Althoughmost of the instructions in" the first five sections are ini-tialed and dated,some are left blank.The first entrydated 27 June appears in the sixth section ("Light-OffMain Flame"), at "5:20" (a.m. or p.m. unstated) and is,initialed"C.Z." The seventh and final section("Warmupand Putting Unit on Line"), although it follows sequen-tially in the exhibit,isdated the prior day, 26 June. Theinitials"G.P." appear on 4 out of 29 instructions in theseventh section dated 26 June,and the initials "J.R.," un-dated, appear only once with reference to hourly pres-sure readings.On 17 July, Dayman wrote a 9-page memorandum on"what is believed to have happened.This`summary," hewrote,"isbased upon individual operator interviews,review of computer and instruction data,review of theNo. 32 Boiler Start-up Procedure Operator'sChecklist,and a review of the damage scope. . . .With regard tothe information received from individual- operator inter-views, there were some discrepancies, as there was -nodoubt a desire to`cover up'inappropriate actions-112019Charles Zavesky is listed as a boiler room operator on the 3 to 11p.m. shift on27 June (R. Exh 9, appendix).20R. Exh.7,Dayman's memo dated17 July, p. 1. 6DECISIONSOF NATIONAL LABOR RELATIONS BOARDDayman outlines Pittman's alleged deficiencies, and thenRuggeri's. The latter determination was based in part onwhat Ruggeri did and did not do, what Ruggeri "stated"he had done, and what "all [the] operators claimed" tohave done, onto have noticed.21 Specifically, the deter-minationwas based in'-part on what Control Room ChiefOperator Kish and boiler house operator Spotten ob-served.22Pittman was suspendedon 6 July and discharged effec-tive 19 July (R. Exh, 7). Ruggeri, the chief operator onthe 11 p.m. to 7 a.m. shift on which Adam and_Spottenworked, was suspended for 2 weeks on 19 July. The"finalwarning,letter" toRuggeri on thatdate allegesthat he did not "actively involve" his crew in start upduties, or instruct, them in routine duties (R. Exh. 6).2.Factual andlegal analysisIf, as,Dayman asserted in his memorandum, his deter-minationthat Pittman and Ruggeri were responsible wasbased in part on employee interviews,, then he could nothave reached that determination by Thursdaymorning,28 June, since he had not completed those interviews bythat time.He had not even interviewed Ruggeri and,clearly, had not interviewed Adam or Spotten. Nor, ap-parently,had he interviewed control room personnelKish or Carnett. Further, Dayman conducted still moreinterviews thereafter.Dayman could not have known whether Ruggeri "ac-tively involved" Spotten and Adam in startup proce-dures until he interviewed all three of them-none ofwhich interviews had taken place by the close of busi-ness on 28 June.Dayman could not have reached any definitive conclu-sions fromexaminationof the documentary evidencealone.Although the computer printouts may have assist-ed him in determiningwhat happened, they could nothave revealed the employees who were responsible. Thedocumenton startup procedure at best is ambiguous. Thefirst initials- recorded on 27 June, "C.Z.," apparentlyrefer to Charles Zavesky. Although the initials "G.P."'apparently refer to Gregory Pittman, the date is wrong.Although theinitials"J.R." apparently refer to JohnRuggeri, the entry is undated and only records the timeof pressurereadings.Without further examination ofRuggeri, this document,alone,is insufficient evidencefor a determination that Ruggeri "fraudulently" complet-ed the 11 p.m. to 7 a.m. shift section-as Dayman assert-ed.All the evidence upon which Dayman relied could notpossibly have been ,available to him in the few briefhours before noon on Thursday, 28 June. The initial dis-cipline againstPittman was not imposed until, about 1week after the damage to the boiler, and against Ruggeriabout 3 weeks thereafter.For these reasons, I do not credit Dayman's testimonythat he had determined that Pittman and Ruggeri alonewere responsible for the damage to boiler 32 prior to hisinterviews with Adam and Spotten on the morning of 29June. This conclusion, in summary, is based on the ambi-21 Ibid , p 6.22 Ibid., p. 7.guityof the documentary evidence, the fact thatDayman had not even interviewed Ruggeri at the timehe interviewed Adam and Spotten, the still further inter-views which Dayman conducted, the fact that his memo-randa specifically state that his conclusions are based inpart on those interviews, and on the dates that disciplinewas imposed on Pittman and Ruggeri.Icredit the uncontradicted testimonies of Adam andSpotten as to the questions asked of them by Dayman on29 June. `Close examination of those questions shows thatthey were directed at determining what actions had beenundertaken by Adam and Spotten, as well as by Ruggeri.Ido not credit Dayman's assertion, denied by Spotten,that Dayman said the interviews were not disciplinary innature.Adam and- Spotten testified in detail about sub-stance of the interviews, whereas Dayman said nothingabout' them, except his asserted statement about theirnondisciplinary nature. Spotten was a current employeeof the Company at the time of his testimony, a factorwhich makes it "particularly reliable."Gold StandardEnterprises,supra.In these circumstances, Spotten'sdenial that Dayman said anything about the alleged non-disciplinary nature of the interview is more credible thanDayman's contrary assertion.Although Adam did not specifically deny any such al-leged statement in his interview with Dayman, I alsofind that. Dayman did not make the statement in theAdam interview. This finding is based on Adam's de-scription of the beginning of the interview, which didnot include any disclaimer by Dayman, on the detailednature of Adam's testimony concerning Dayman's ques-tions, and the total absence of any such testimony fromDayman. Further, the finding is buttressed by the fact,that Dayman's questions indicated interest in any wrong-doing by Adam, the fact that Respondent did not'produce as witnesses the other supervisors who werepresent during the interview, including one who tooknotes (Klekowski), and the fact that Dayman did not,appear to be a truthful witness.Although Adam believed that he was not responsiblefor the damage to the boiler, he was uncertain whetherthe Company was going to discipline him. SupervisorMitchell had been "a little frantic" when he entered thequiet room at 4:30 a.m. 'on 28 June and, later that day,told Spotten that the employees had "burned up" theboiler.-Respondent cites two cases on the issue of whether anemployee reasonably expected discipline prior to aninterview,Postal Service,256 NLRB 78(1981), andSpar-tan Stores, Inc.,235 NLRB 522 (1978), enf. denied 628F.2d 953 (6th Cir. 1980). In both cases, the Boardreached a position contrary to that advanced by Re-spondent herein. InSpartan Stores,the Board concludedthat discipline could reasonably have been expected be-cause the employee, after leaving a speech by a supervi-sor before it was concluded, was later told that he hadbeen disrespectful, and was told to remain in the office.Despite this, the employee left to find a steward. A, di-vided court of appeals reversed the Board in part be-cause the employee was "told almost from the outset ofthe conversation . . . that he would not be disciplined as AMOCO OIL CO.a result of the meeting," and because he "unilaterally"sought out a steward "in direct violation of the orders oftwo supervisors" 628 F,2d at 958.Neither of the above-cited factors, mentioned by thecourt, is presentin this case.Neither employee was toldthat he would not be disciplinedas a result of the meet-ing, and neither one left themeeting toget a steward,despite the fact that each had requested a representative.As noted, the Board's position inSpartan Storeson rea-sonable expectation of discipline was predicated on thefact that the employee had been told that he was disre-spectful in walking out of a speech by a supervisor. Thisviolation of protocolpales in insignificancecompared todamageto a boilerin excessof $1 million, followed by a"frantic" supervisor's discovery of the damage,and a su-pervisoryaccusationthat the employees had "burnedup" the boiler. It was after thisstatementby Mitchellthat Spotten asked for a union representative. Adam, al-though he believed himself to be innocent ofanywrong-doing, was uncertain whether Respondent was going todiscipline him. In 'the hours immediately following thedamageto the boiler, the Companyengaged in an inves-tigation of the incident, including employee interviews,the obvious objective of which was to fix responsibilityfor the damage. Under thesecircumstances,Adam andSpotten could, reasonably have expecteddiscipline, and Iso find.G. The Extent of Union Participation1.The availability of union representativesa.Summary of the evidenceThe parties stipulated that the Company did not makea request for a union representative any earlier than 9:05a.m. on 29 June. As indicated, the Adam and Spotteninterviews had concluded prior to 9 a.m. The parties fur-ther stipulated that the Company knew the names andhome telephone numbers of the union representatives in-volved in this dispute.Union Representative William Wyse, a company em-ployee, testified that there were seven union representa-tives at the refinery. Each of them represented a specificgroup of employees. The employees whom Wyse repre-sented in June 1984 included those in the utilities divisionwhere the current dispute arose.Wyse averred that, during the evening of 28 June andthe morning of 29 June, he was at home at Crown Point,Indiana, approximately 26 miles from the refinery. Wysewas on leave. He did not receive a telephone call fromthe Company. Wyse further testified that, on another oc-casion, Supervisor Falda called Wyse at home and toldhim that an employee had requested a union representa-tive prior to" taking .a "drunk-o-meter" test. This employ-ee was in a different division, and the Union's representa-tives for this division were not at home. Accordingly,Falda asked Wyse to represent the employee, and thelatter thereupon drove to the refinery. He was directedto the police station, where he found Falda, the employ-ee, and another union representative, not from the em-ployee's division,who had been obtained by Falda.Wyse testified in general that he represents employees in7different divisions in the event of sickness or absence ofthe designated representative.Wysefurther identified various other union representa-tiveswho, in June 1984,worked the 8 a.m. to 4:30 p.m.shift.Theresa Popa,union secretary,testified that she ar-rived at the union office between 8 and 8:15 a.m. on, 29June, and that she received no request for a union repre-sentative from theCompanybetween the time of her ar-rival and 9:05 a.m. Papa also identified a list of unionrepresentatives'home addresses and telephone numbers(includingWyse's),which she prepared and caused to bedelivered to the Company's labor relations office (G.C.Exh. 6).b.Factual analysisAlthoughWyse was at home, he could have beenreached by telephone. Indeed, he had previously beentelephoned to represent another employee who was notin his division, and he customarily represented other em-ployees in other divisions in the event of sickness or ab-senceof a designated union representative. Other unionrepresentatives were present at the plant on the morningof 29 June when the interviews of Adam and Spottenwere being conducted. I conclude thatunion representa-tives were available prior to-the interviews, but were notcalled by the Company.I alsonote that, although Adamand Spotten were told immediately prior to the inter-views that no union representatives could be reached,they could not have made suchrequeststhemselves be-cause of the unavailability of outside telephone servicefrom the powerhouse or the lunchroom, the "mandato-ry" overtime orders which they had received, and theimminenceof the interviews.2.The Wyse-Johnson conversationa.Summary of the evidenceWyse first learned of these events when he returnedfrom vacation about Monday, 2 July. Shift SupervisorBrian Johnson testified that Wyse called him about Tues-day, 3 July. According to Johnson,; Wyse asked whetherJohnson knew that Adam had requested a union repre-sentative, and further asked why "both chief operators"had been suspended. When Johnson replied that bothhad "claimed full responsibility," Wyse assertedly repliedthat if he had been present, he would have had "every-body" claim responsibility, so that none could have beendisciplined.Wyse testified that be spent Monday trying to learnwhat had happened and did place a call to Johnson. Hetold Johnson that he, Wyse, should have been present sothat he could have advised Adam and Spotten. Theycould have "got their stories straight," there would nothave been any "conflicting opinion," and there couldhave, been a "factual investigation."Wyse denied thatJohnson said that the Company had already determinedwho was responsible. He expressed the opinion that theCompany had not made any such determination at thattime because of the thoroughness of its investigations andthe length of time that they took. 8DECISIONSOF NATIONALLABOR RELATIONS BOARDb. Factual analysisNeither Pittman nor Ruggeri had been suspended as ofthe date of the Wyse-Johnson, conversation. It is, there-fore, highly unlikely thatWyse would have stated thatthey had been suspended, as Johnson asserted Wyse haddone. I credit Wyse's'version of this conversation. It hasno bearing on the merits of this case.H. Legal Analysis and ConclusionsAs indicated above, Adam and Spotten were directedto attend investigatory meetings which they could havereasonably expected might result in discipline. Both at-tended the meetings, and neither was provided with therepresentative which he had requested. Although neitherof them repeated the request in the interview, SupervisorMitchell, to whom the original requests had been made,was present at both meetings. In such circumstances, theBoard hasconcluded with judicial approval that the re-quest need not be repeated.Lennox Industries, 244,NLRB 607, 608 (1979), enfd. 637 F.2d 340 (5th Cir.1981).23It is further clear that Respondent conducted the inter-views without making any attempt to reach a union rep-resentative, although such representativeswere avail-able-the representative for the employees' particular di-visionwas 26 miles away at home with a telephonewhose number was known to Respondent, and other rep-resentativesat the plant.I conclude that by conducting such interviews withouttion 8(a)(1) of the Act.Southwestern Bell Telephone Co.,273 NLRB 663 (1984).In accordance with my findings above, I make the fol-lowingCONCLUSIONS OF LAW1.Amoco Oil Company is an employer engaged incommerce within the meaning of Section 2(2), (6), -and(7) of the Act.2.Oil,Chemical and Atomic Workers InternationalUnion,AFL-CIO, Local 7-1 is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By requiring that Thomas D. Adam and John Spot-tenparticipate in employer investigatory interviewswithout union representation, which had been requestedby both- employees and which Respondent had failed orrefused to supply, when both employees had reasonablegrounds to believe that the matters to be discussed mightresult in their being the subject of disciplinary action,Respondent has violated Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving foundthatRespondent has engaged in certainunfair labor practices,I shall recommendthatitbe re-quired to cease and desisttherefrom, and totake certainaffirmative action necessary to effectuate the purposes ofthe Act.Respondentarguesthat "the impact of any illegal con-duct found herein is clearly de minimis," citingTitaniumMetals Corp., 274NLRB 706 (1985). In that case, theBoard agreed with the recommendeddismissalof a com-plaint; despite an unlawful threat to a union grievance-man, in part because the threat took place 15 monthsbefore the trial, the employee suffered no reprisals, andhad filed many grievances before and after the threat.Accordingly, the violation was found to be "an isolatedevent."In this case, there were two employees, rather thanone, whose rights were violated, and the violations weremore recent. Further, the violations were different innature.Although the coercive effect of a single threatmay perhaps be minimized by the absence of reprisals,the passage of time, and by repetition of the protectedactivity without any further threats, the effect of the co-ercive conduct herein is not so easily diluted. InSouth-western Bell Telephone Co.,supra, the Board dealt with aWeingartenviolation, and disagreed with the judge's rec-ommended make-whole remedy. The Board's disagree-ment was basedon its recent decision inTaracorp Indus-tries,273NLRB 221 (1984), precluding a make-wholeremedy for aWeingartenviolationwhere the employeewas disciplined for cause. Nonetheless, the Board adopt-ed the judge's finding that the company had violated theAct by requiring the employee to participate in the inter-view withoutunion representation.Although the, Boarddeleted the recommended make-whole remedy, it adopt-ed the recommendedcease-and-desist order. It is clearfromSouthwesternBellTelephonethatviolation of aWeingartenright is not de minimis even though it is notfollowed by discipline, and that a cease-and-desist orderis required to effectuate the policies of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed24ORDERThe Respondent, Amoco Oil Company, Whiting, Indi-ana, its officers, agents, successors, and assigns, shall1.Cease and, desist from(a)Requiring its employees to participate in employeeinterviews or meetings without union representation inwhich such representation has been requested and Re-spondent has failed or refused to prove it, when the em-ployees have reasonable grounds to believe that the mat- -ters to be discussed may result in their being the subjectof disciplinary action.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following- affirmative action necessary toeffectuate the purposes of the Act.2.4 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions, and recommendedasAccord:Consolidated Frerghtways Corp.,264 NLRB 541, 542 (1982),Ordershall, asprovidedin Sec.102.48 of theRules,be adopted by'the -Roadway Express,246NLRB 1127, 1128 (1979);ChryslerCorp,241Board and all objections to themshall bedeemed waived for all pur-NLRB 1050, 1053 (1979).poses. AMOCO OIL CO.9(a)Post at its Whiting, Indiana, facility copies of theattached notice marked "Appendix."25 Copies of notice,on forms provided by the Regional Director for Region13, after being signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that the notices arenot altered,- defaced, or covered by any other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.45 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order_ of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of theUnited States GovernmentSection 7 of the Act gives employees these rights.To organizeTo form, join, or,assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT require our employees to participate inemployee interviews or meetings when they have reason-able grounds to believe that the subject matters to be dis-cussed my result in their being the subject of disciplinaryaction and in which we have filed or refused to honortheir requests to be represented at such interviews ormeetings by their labor organization.,WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the National Labor Rela-tions Act.AMOCO OIL COMPANYThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abidelby this notice.